DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 05/05/2020.

Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2019/0378598), in view of Gilman et al. (US 2018/0253682).

a method for electronic content delivery (Fig. 1), comprising: 
receiving information associated with a prescription order of a user account, wherein the information associated with the prescription order comprises a medication identifier (305, Fig. 3; ¶0018, “receives a prescription that identifies a prescription drug”; ¶0025, “displays information such as an identification of a prescribed drug, information relevant to the prescribed drug (e.g., dose, supply, and the like), personal information of the patient 110”; ¶0041, “receives a prescription of a drug that is prescribed by a physician for a patient 110”); 
performing a search using the medication identifier to obtain electronic medication documentation (310-315, Fig. 3; ¶0030, “The drug data system 160 stores drug information for drugs”; ¶0068, “pharmacy 140 accesses 310 a patient profile that belongs to the patient…pharmacy 140 accesses 315 drug information from a drug data store 165”); 
transmitting a sponsored content request that includes the medication identifier (¶0045, “sending a drug information request to the drug data system 160…the drug information request includes an identifier of the target drug”; ¶0077, “drug information such as the name 440 of each drug, the drug dose 450A, and number of available refills 450B”);
receiving sponsored content information responsive to the sponsored content request (¶0045, “obtains drug information for the target drug by sending a drug information request to the drug data system 160. In various embodiments, the drug information request includes an identifier of the target drug…obtains patient information ; 
determining that the user account has authorized communication via a user device (320-340, Fig. 3; ¶0018, “pharmacy 140 validates the prescription drug by using information accessed from various databases across the patient data system 150, drug data system 160, insurer system 170, and drug abuse system 180”; ¶0019; ¶0023, “a patient 110 can access the user kiosk 125 and may register with the centralized pharmacy 140 using a different user identifier and different password”; ¶0075, “Each of user interfaces 415A and 415B enable the patient to enter in login information such as an email address (shown in FIG. 4A) and a password for the profile (shown in FIG. 4B)”); 
transmitting at least one of the electronic medication documentation or the sponsored content information to the user device (345, Fig. 3; ¶0041, “provide an indication that the drug 190 has passed the validation steps, thereby causing the drug 190 to be physically dispatched (e.g., through the mail) to the patient 110”; ¶0065, “The drug dispatch module 240 provides a target drug to the patient 110”; ¶0067, “the drug dispatch module 240 provides a target drug to the patient 110 by providing an instruction that enables the target drug to be physically sent to the patient 110”; ¶0072, “pharmacy 140 provides 345 the prescribed drug to the patient”). 

Although Johnson discloses transmitting at least one of the electronic medication documentation or the sponsored content information to the user device (¶0041; ¶0065; ¶0067; ¶0072), Johnson does not specifically disclose transmitting an indication that at transmitting an indication that at least one of the electronic medication documentation or the sponsored content information was transmitted to the user device (¶0096, “when an order is prepared or completed, appropriate notifications may be sent to a client device 108 of a user”; ¶0124, “the notification at 408 may be sent after the prescription and/or other items has been prepared at a store 112. In some implementations, an additional notification may be sent to the user (e.g., via an SMS or push notification sent to the client device 108) when the store 112 has prepared the order for pick up”; ¶0126; ¶0131; ¶0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include transmitting an indication that at least one of the electronic medication documentation or the sponsored content information was transmitted to the user device, as taught by Gilman because it would reduce overall transaction time and increase digital engagement of the customer by providing intelligent ordering and fulfillment processes (Gilman; ¶0024; ¶0028).

As to claim 2, Johnson discloses the method of claim 1, wherein the medication identifier comprises at least one of a drug name, a national drug code or a generic product identifier (¶0077, “the user interface 425 can display drug information such as the name 440 of each drug, the drug dose 450A, and number of available refills 450B”). 

wherein the information associated with the prescription comprises an indication that the prescription is in a ready status (¶0004, “provide a notification indicating that the prescribed drug is to be physically mailed which subsequently causes the prescribed drug to be dispatched”). 

As to claim 4, Johnson discloses the method of claim 1, wherein the information associated with the prescription comprises information for providing contact associated with the user account (¶0018, “a prescription that identifies a prescription drug. The prescription may be provided by a physician (e.g., through the physician client device 130). The centralized pharmacy 140 validates the prescription drug by using information accessed from various databases across the patient data system 150”). 

As to claim 5, Johnson discloses the method of claim 4, wherein the information for providing contact associated with the user account comprises at least one of a primary contact number or a patient identifier (¶0028, “a patient identifier can be a uniquely assigned identifier for a patient, a name of the patient, or patient contact information such as an email address of the patient”). 

As to claim 6, Johnson discloses the method of claim 1, wherein the electronic medication documentation comprises a medication-related document (¶0004, “To validate the prescribed drug, the centralized pharmacy may access information that 

As to claim 7, Johnson discloses the method of claim 1, wherein the sponsored content information comprises a uniform resource locator (¶0017; ¶0023).

As to claim 8, Johnson discloses the method of claim 1, wherein the user device is a device associated with a text-capable number (¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”). 

As to claim 9, Johnson discloses the method of claim 1, wherein the user device is a mobile device (¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”). 

As to claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Johnson discloses a method for electronic content delivery, comprising: 
determining that the user account has not been contacted to authorize communication via a user device (¶0005, “the centralized pharmacy may determine that the drug prescribed by the physician fails the validation process”; ¶0021); and 
transmitting, based at least in part on the determining that the user account has not been contacted to authorize communication via a user device, an indication that electronic medication documentation content was not transmitted to the user device (¶0005; ¶0021, “upon determining that the prescribed drug fails the validation process, the centralized pharmacy 140 may provide a notification to the physician client device 130 and/or the user kiosk 125 that indicates that the prescribed drug failed the validation process”; ¶0051). 

As to claim 11, it is rejected for the same reasons set forth in claim 5 above.

As to claim 12, Johnson discloses the method of claim 10, wherein determining that the user account has not been contacted to authorize communication via a user device comprises determining that the receiving information associated with the prescription order of the user account is a first instance for receiving information for providing contact associated with the user account (¶0005, “the centralized pharmacy may determine that the drug prescribed by the physician fails the validation process”; ¶0021, “upon determining that the prescribed drug fails the validation process, the centralized pharmacy 140 may provide a notification to the physician client device 130 and/or the user kiosk 125 that indicates that the prescribed drug failed the validation process”; ¶0051). 

As to claim 13, Johnson discloses the method of claim 10, further comprising: identifying a text-capable contact number associated with the information for providing contact associated with the user account; and notifying a user of the user account via the text-capable contact number to authorize communication via a user device based at least in part on the determining that the user account has not been contacted to authorize communication via a user device (Fig. 4A; Fig. 4D; ¶0015; ¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”; ¶0028, “patient contact information such as an email address of the patient”; ¶0029; ¶0045). 

As to claim 14, Johnson discloses the method of claim 10, further comprising: identifying a contact number associated with the information for providing contact associated with the user account; placing an outbound call to the contact number based at least in part on receiving the receiving information associated with the prescription order of the user account; and providing a message and a prompt to indicate whether to provide printed medication documentation at a location or electronic medication documentation via a user device (Fig. 4D; ¶0015; ¶0023, “a personal digital assistant (PDA), mobile telephone, smartphone”; ¶0028, “patient contact information such as an email address of the patient”; ¶0029; ¶0045; ¶0076, “prescribed to the patient and to provide or verify personal information of the patient (e.g., delivery address, contact phone number, etc.)”; ¶0077). 

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. Johnson does not specifically disclose receiving an indication that a print job corresponding to the prescription order is required; and transmitting a print suppression message associated with the print job corresponding to the prescription order. However, However, Gilman discloses receiving an indication that a print job corresponding to the prescription order is required; and transmitting a print suppression message associated with the print job corresponding to the prescription order (¶0172, “automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the items, bags, or order, which may be attached to the bags and/or large item, for example, at 634”; ¶0173, “automatically print a receipt for the entire order (e.g., both the front store and prescription items in a mixed order)”; ¶0175, “indicating a quantity of bag labels to be printed or labels placed directly on prescription items at 629 and, in response, the pharmacy fulfillment system 118 may automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the prescription items, bags, or order at 630, which may be attached to the bags by the pharmacy associate”; ¶0176; ¶0219). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to include receiving an indication that a print job corresponding to the prescription order is required; and transmitting a print suppression message associated with the print job corresponding to the prescription order, as taught by Gilman because it would automatically print appropriate labels, for instance including barcodes, QR codes, or other codes that identify the prescription items, bags, or order (Gilman; ¶0173-175).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Remme et al. (US 2019/0163876), TAKASHIMA et al. (US 2020/0098462), Bostic et al. (US 2020/0294642), Toupin (US 10,621,645), Dromerhauser et al. (US 2018/0276611), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 9, 2022